 



Exhibit 10.19b
ASSIGNMENT, ASSUMPTION AND AMENDMENT OF
LEASE AGREEMENT FOR A GAMMA KNIFE UNIT
     This ASSIGNMENT, ASSUMPTION AND AMENDMENT OF LEASE AGREEMENT FOR A GAMMA
KNIFE UNIT (this “Amendment”) is made effective as of the close of business on
June 30, 2006 (the “Amendment Effective Date”) and is entered into by and among
Yale-New Haven Ambulatory Services Corporation, a Connecticut corporation
(“ASC”), Yale-New Haven Hospital, Inc. a/k/a Yale-New Haven Hospital, a
Connecticut corporation (“YNHH”) and GK Financing, LLC, a California limited
liability company (“GKF”).
RECITALS
     WHEREAS, on April 10, 1997 GKF and ASC entered into a Lease Agreement For A
Gamma Knife Unit (the “Lease”), which Lease was amended pursuant to an Addendum
dated as of October 25, 2005 (the “Addendum”) (the Lease, as amended by the
Addendum, is hereinafter referred to as the “Amended Lease”);
     WHEREAS, YNHH is an affiliate of ASC, and ASC desires to transfer and
assign its interest in the Amended Lease (as further amended hereby) to YNHH;
and
     WHEREAS, ASC, YNHH and GKF desire to further amend the Amended Lease with
respect to reimbursement paid to GKF and certain other provisions and to effect
such transfer and assignment.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

  1.   Definitions. All capitalized terms used but not defined herein have the
meanings given thereto in the Amended Lease. The lease arrangement as amended
and assigned to YNHH hereby is referred to as the “Assigned Lease.”     2.  
Additional Amendments to the Amended Lease. GKF and ASC agree to amend the
Amended Lease as follows:

  a.   As of the Amendment Effective Date, Section 7 of the Lease (captioned
“Reimbursement to GKF”) and Section 4 of the Addendum (captioned “Lease Payment
to GKF”) are deleted and of no further force or effect.     b.   From and after
the Amendment Effective Date, YNHH shall pay to GKF the monthly “Lease Payments”
(as defined below), plus, if applicable, the “Additional Payments” (as defined
below). The Lease Payments shall be payable within thirty (30) days after the
conclusion of each calendar month in which the applicable procedures were
performed. In addition to the Lease Payments and the Additional Payments, YNHH
shall pay to GKF quarterly payments in an amount equal to one quarter of YNHH’s
reasonable projection of the total * due on the Equipment and paid by GKF for
each “Contract Year” (as defined below). Within thirty (30) days after the end
of each Contract Year, the sum of such quarterly projected payments made by YNHH
shall be reconciled against the actual amounts of such expenses, and YNHH or GKF
shall, within thirty (30) days thereafter, make a “true up” payment to the other
as appropriate. Through the term of the Assigned Lease, and thereafter until
final settlement of all amounts owed to or claimed by either party under the
Assigned Lease, each party shall have the right at reasonable times and upon
reasonable advance notice to inspect, audit and copy the other party’s books and

- 1 -



--------------------------------------------------------------------------------



 



      records which relate to scheduling and billing of, and reimbursement for,
Gamma Knife procedures, the Lease Payments and Additional Payments, and the *
associated with the Equipment. Notwithstanding the foregoing, the compensation
payable to GKF pertaining to procedures performed prior to the Amendment
Effective Date shall be calculated and paid by ASC in accordance with Section 4
of the Amended Lease.

  i.   As used herein:

  (A)   “Lease Payment” shall mean and be equal to * multiplied by each and
every procedure performed after the Amendment Effective Date during the
applicable calendar month using the Equipment, irrespective of (1) whether the
procedure is performed by YNHH, its representatives or affiliates, or any other
person or entity; or (2) the actual amounts billed or collected, if any,
pertaining to such procedures.     (B)   “Affiliate” shall mean as to any YNHH
and/or ASC, (1) any Person which, directly or indirectly, is in control of, is
controlled by, or is under common control with such YNHH and/or ASC, or (2) any
Person who is a director or officer (aa) of YNHH and/or ASC, (bb) of any
subsidiary of YNHH and/or ASC, or (cc) of any Person described in clause
(1) above. For purposes of this definition, control of a Person shall mean the
power, direct or indirect, to direct or cause the direction of the management
and policies of such Person whether through ownership of voting securities, by
contract or otherwise.         Without limiting the generality of the foregoing,
“Affiliate” shall expressly include the Yale-New Haven Delivery Network and all
of its constituent entities, including, without limitation, Yale-New Haven
Hospital, Yale-New Haven Children’s Hospital, Yale-New Haven Psychiatric
Hospital, Yale-New Haven Ambulatory Services Corp (Temple Medical Center),
Yale-New Haven Independent Practice Association (IPA), Yale-New Haven Physician
Hospital Organization (PHO), and Medical Center Pharmacy.        
Notwithstanding the foregoing, “Affiliate” shall expressly exclude (aaa) the
Bridgeport Delivery Network, comprised of Bridgeport Hospital, Ahlbin
Rehabilitation Centers, United Visiting Nurse Association and Bridgeport
Hospital Foundation, and (bbb) the Greenwich Delivery Network comprised of
Greenwich Hospital, Greenwich Physicians Association, Inc., and Greenwich
Hospital Hospice services.     (C)   “Contract Year” shall mean each successive
twelve (12) month period commencing from the First Procedure Date.     (D)  
“Person” shall mean any individual, partnership, corporation, business trust,
joint stock company, trust, unincorporated association, joint venture, or other
entity of whatever nature.

  ii.   If (A) at any time, YNHH, ASC and/or any of their respective Affiliates
purchases, leases or otherwise acquires, directly or indirectly, an ownership or
other interest in one or more additional Leksell Gamma Knife units (each, an
“Additional Unit”) for use or operation within the State of Connecticut in

- 2 -



--------------------------------------------------------------------------------



 



      addition to the Equipment; and (B) at any time or from time-to-time
thereafter, the number of procedures performed using the Equipment during any
Contract Year is * shall be prorated if the Contract Year is less than 365 days
(a “Shortfall Contract Year”), then, in addition to the Lease Payments payable
to GKF for procedures performed using the Equipment, YNHH shall pay to GKF an
additional amount (each, an “Additional Payment”) equal to the sum of *
multiplied by each procedure performed using the Additional Unit(s) during the
corresponding Shortfall Contract Year, up to an aggregate of * (prorated if the
subject Contract Year is less than 365 days) combined between procedures
performed using the Equipment and procedures performed using the Additional
Unit(s), irrespective of (1) whether such procedures are performed by YNHH, its
representatives or affiliates, or any other person or entity; or (2) the actual
amounts billed or collected, if any, pertaining to any such procedures. The
Additional Payments shall be paid by YNHH to GKF quarterly in an amount equal to
one quarter of YNHH’s reasonable projection of the aggregate Additional Payment
for the then-current Contract Year. Within thirty (30) days after the end of
each Contract Year, the sum of such quarterly projected payments made by YNHH
shall be reconciled against the actual Additional Payment payable for the
subject Contract Year, and YNHH or GKF shall, within thirty (30) days
thereafter, make a “true up” payment to the other as appropriate. Nothing set
forth herein shall limit or place a ceiling on the number of procedures that may
be performed using the Equipment or on the Lease Payment that is payable in
connection with procedures performed using the Equipment.

  iii.   For example, if Additional Unit(s) have been acquired:

  1.   Assuming * procedures are performed using the Equipment during a Contract
Year and another * procedures are performed in the same Contract Year using the
Additional Unit(s), then, the aggregate Lease Payments for that Contract Year
would equal *, and the Additional Payment for that Contract Year would equal *.
    2.   Assuming * procedures are performed using the Equipment during a
Contract Year and another * procedures are performed in the same Contract Year
using the Additional Unit(s), then, the aggregate Lease Payments for that
Contract Year would equal *, and the Additional Payment for that Contract Year
would equal *.     3.   Assuming * procedures are performed using the Equipment
during a Contract Year and * procedures are performed in the same Contract Year
using the Additional Unit(s), then, the aggregate Lease Payments for that
Contract Year would equal *, and the Additional Payment for that Contract Year
would equal *.     4.   Assuming * procedures are performed using the Equipment
during a Contract Year and * procedures are performed in the same Contract Year
using the Additional Unit(s), then, the aggregate Lease Payments for that
Contract Year would equal *, and the Additional Payment for that Contract Year
would equal *.

- 3 -



--------------------------------------------------------------------------------



 



  c.   Section 11.1 (captioned “Right of First Refusal”) of the Lease is hereby
deleted and of no further force or effect.     d.   YNHH and GKF agree to
implement Section 6 (captioned “Marketing Support”) of the Lease in accordance
with the following paragraph:         Marketing Support. YNHH shall provide
reasonable and customary marketing materials (i.e. brochures, announcements,
etc.), marketing support, and administrative and physician support for this
clinical service (i.e. seminars by neurosurgeons and radiation oncologists to
interested physicians and the like). Not less than ninety (90) days prior to
each anniversary of the Amendment Effective Date, GKF and YNHH shall develop a
mutually agreed upon marketing budget and plan for the clinical service to be
supported by the Equipment for the succeeding twelve (12) month period of the
Term. Once mutually approved, the marketing budget and plan shall be implemented
in accordance with its terms. As funds are expended by YNHH in accordance with
the marketing budget and plan, YNHH shall submit invoices (together with
documentary evidence supporting the invoices) for its expenditures and, promptly
following the receipt of such invoices, GKF shall reimburse YNHH for * of the
expenditures up to an annual maximum reimbursement by GKF of *. It is
acknowledged by GKF and YNHH that the expenses to be reimbursed by GKF as
provided in this Section have been reflected in the calculation of the per
procedure payment to be paid to GKF by YNHH pursuant to the first sentence of
Section 2.b of this Amendment, and shall not be taken into account in
calculating any obligations of GKF or YNHH in connection with the payments for
property tax, the service and support agreement and insurance obligations
contemplated by such Section 2.b.

  3.   Assignment and Assumption.

  a.   ASC hereby (i) transfers, sells, assigns and sets over to YNHH all of
ASC’s right, title and interest in, under and to the Assigned Lease to YNHH, its
successors and assigns, from and after the Amendment Effective Date for the
entire balance of the term of the Assigned Lease, subject to the terms,
covenants and conditions therein contained; and (ii) agrees to keep, carry out
and perform of all of the terms, covenants and conditions of the Amended Lease
to be performed by “Yale” thereunder and arising or accruing at any time prior
to the Amendment Effective Date.     b.   ASC hereby agrees to defend, indemnify
and hold YNHH harmless from and against any loss, cost, damage or expense
arising out of or in connection with the Amended Lease accruing up through the
Amendment Effective Date.     c.   YNHH hereby (i) accepts such assignment,
assumes the Assigned Lease, and agrees to keep, carry out and perform of all of
the terms, covenants and conditions of the Assigned Lease to be performed by
“Yale” thereunder and arising or accruing from and after the Amendment Effective
Date, and (ii) agrees to defend, indemnify and hold ASC harmless from and
against any loss, cost, damage or expense arising out of or in connection with
the Assigned Lease accruing from and after the Amendment Effective Date.     d.
  GKF hereby (i) consents to such assignment of the Assigned Lease and the
assumption of the Assigned Lease by YNHH; and (ii) agrees to release ASC from
any claim under the Amended Lease or the Assigned Lease first accruing from and
after the Amendment Effective Date.

- 4 -



--------------------------------------------------------------------------------



 



  4.   Address of YNHH for Notices. For the purposes of any notices required by
the Assigned Lease, YNHH’s address and contact shall be:

Yale-New Haven Hospital
20 York Street
New Haven, CT 06510
Fax: (203) 688-6886
Attn.: John Skelly, VP Finance

  5.   Governing Law. This Amendment shall be governed by and construed under
the laws of the State of Connecticut, without reference to its principles of
conflicts of law.     6.   Counterparts. This Amendment may be executed in
separate counterparts, each of which when so executed and delivered shall be an
original, but all of which counterparts shall together constitute the same
instrument.     7.   Captions. The captions and paragraph headings used herein
are for convenience only and shall not be used in construing or interpreting
this Amendment.     8.   Successors. This Amendment shall inure to the benefit
of and be binding upon the parties and their respective successors and permitted
assigns.     9.   Full Force and Effect. Except as amended by this Amendment,
all of the terms and provisions of the Amended Lease shall remain in full force
and effect.

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
first written above.

                  YALE-NEW HAVEN AMBULATORY   GK FINANCING, LLC     SERVICES
CORPORATION            
 
               
By:
  /s/ Gayle Capozzalo   By:   /s/ Ernest A. Bates, M.D.    
 
 
 
     
 
   
 
               
Its:
  Executive VP, Strategy and System Development   Its:   Policy Committee Member
   
 
                YALE-NEW HAVEN HOSPITAL, INC.            
 
               
By:
  /s/ John Skelly
 
           
 
               
Its:
  VP of Finance            

- 5 -